160



        OFFICE     OF THE   ATTORNEY       GENERAL    OF    TEXAS

                                  AUSTIN




Houorablo 1).Y. Trlmble, Pirat Aaristant
;$ytiSur&.tendent of Public Instruotl
      ,

Dear Stir




                                            MS, you epolosed a letter
                                            PubUe    Schools,     nnd JOU
                                             ttere oontained in aald


                                to 08k the city  of wuc30 to
                            r     the raising of the tes rate
                              operation of    ths aohoola, We
                               whiohwouldbe rlO$mtm
                             L3. The aity ~LlthO~ftieS
                            d not be f+afeIn asking for 8mre1
                            as the ainking hula may possibly
                            in.the distant fduz'8.          Only la+
     is being used now.*1
        92. Is there anything to hinder the            Woo0     .schoo~e,
     from &etting next year the rural iii&h aohool.tuuitbn
     on all junior and senior ai&           echo01 pupils who uome
     under   t&s   arwnded Rural Aid law?      We    have   80108who
                                                                  163.


!Ionor&ble
         T. P. Trimble, page #8




      vi13 some under the clauee 'rttendiagthe publio
      mhoolr from en orphans' honm within the city.' PJ

         The Wsoo sahools uere ifrat provided Sor in 1889,
$8    8lrt Legislature,Ohapter 17, House Bill Ho. 368, page
     . This ma8 an A& inoorpontlng the city or W800.

           6eotlon 42 of mid Howe Bill Ho. 368 provided aa
r0ii0w8   t

         esear ML.The oorpomtton &eated by this act
      ehall be P rreparate    nohool dlutrlot upon it8 com-
      plianoe with the statute8 of this state In such
      eaae1),and hall have full power to take charge
      or, govern,   oontrol#   and pP*tnln free echools
      within eaid oity eubjeat to the constitutionand
      law OS this state and In oompllenos timrerith,
      and until altered      ohaqed, amended, or repealed
      all rulea, resolu4lone, reguzl8tioM,and ordl-
      uanoeb in ref%menee to rraldscheole now in effect
      in eald alty ahal& remalnmdkmve       fullforoe and
      effeot over all tsrritory inoluded in the OOX3?OF8-
      tion hereby oreoted.".

        Pt'ovi8i0n 18 tie0 made in the prseent &t'rtex' of the
City of Woo (Charter,adopted Deoember 89, 10X5, and amn&
mente thereto). See Articles   309 to 53.8,lnoluusive.Art&ale
832, whloh luthorl.ses a-tax for the support and malntenanoe OS
the pub&z free sohoole, read es follorat

         "Art. 212. In additioa to Mount levied for
      nrunioiprlpurpoaeavhiohehaU not 8zOeedtti      SUEI
      of on0 end eighty4Lve one-m&the       of one per
      oent, said Board &all, by ordlnanoe, annually
      levy and collect for the support and maintenance
      of publio free schools In the City of Waco an
      nmount not axoesding the emounta hereinafter e,et
      forth for the reepeative yeem, to-witt Sixty-elx
                                                           162


Honorable T. Y. Tvable, pwe #S




    one-hundredthsof one per oent t&dvalora~Ataxes
    of the aaaeaaed value of all property aubjeot to
    t8x8tion for tba year 1es1: sixty-aevenoue-
    hundredths OS one per oexlt8dv8loPem taxes Of
    the oaaeaaed v8lue of all property subject to
    tax8tIon Sor the yeax 19S8J Sixty-eight ono-
    huudredtha of one per oent 8d w8ba    taxes of
    the raaeaaed value of all property subject to
    taxation for the year 1993; Seventy one-hun-
    &e&ha OS one par oent ad valoram tuea of the
    aaeeaaed value of all propert   aubjeot to tax-
    ltlo nfo r tha ye8.r 19% awl lL aubaequentpears;
    provided the levy for the aqj~3rt md nuintcmanoe
    oi publlo free schools 8halX ~tatcenatloallymduoe
    the levy Soc Blrrtolpalplarpoma a0 that tot4
    taxes shall never erased two and SiSty one-bun-
    dredthsperoentforany      one year.

        .Itla seen that the maximum tar authorized by the
above-quotedp~~viaion for the year 1934 and subsequentyears
la !seve.nty one-hundredthaof one per oent ad vrloriu~taxes
OS the saaaaaed value of all praperty aubjeot to taxation
**it", rhioh la, we understan& the present rate vhioh la
levied.

        You axe, therefore,advised that under the aharter,of
the City of Wtaoothe maxiuutatax uhioh aan be levied for the
support ami amintenanoo of the Waoe Ipdependeut&boo1 Diatriot
la 70/ per one hundred dollars of the saaeaaed valuation of the
property aubjeot to taxation,.

        In your aooond question you aalcwhether t&e 'NacoInde-
pendent School Districtis ollglble for hi&h school tuition
aid under the tems of the rural aid bill for 1943-1945 (Acts
194S, 48th Leg., RI S., Il.B. 176) for pupils from an orpha-mne!
home in the diatrlot who attend the diatrlot schools.

        Qn July Sl* 1942, the State Superintendentasked us
the aaatequestionwith reapeat to the 1941-1945 Aot (Acts 1941,
                                                                          163

Hermmbla T.s      bSmble,plyle #4




47th Leg., R. so, Ch. S49, B. 8. 884). and in Opinion
80. 04785, rendered  August l9, 1949, we ldvfaed Hm that
the m-0 IndependentSohool Dlatrlot8aa not eligible for
suohoidbeosuaeoi twomonsr

          1. Artlalo I of the 19U &at 8et forth wh8t dlatrlota
wers 0      blo to reoelve the rural rid bsrufita.            Sootion 1
o f h r tfo
        Y l I #eto ut th e so h o l88tlo p c p u h tlo n b r wk eta o f
the aohool dlatrlota   entitled to receive auoh benefits. Under
that reotlon cmly those dicltrlcta    which hnd not fewot than
8onorwreth8nBooonlglnuuwwr8                ted acholaatlcawe-
euglblu tar al&# With thaws oortqln uaoptions, none OS
tiah wes?b   8pplioable bo the k&o Uatrlot. The Wcoo dtr-
tr fo tlmd l so h o lo ~tio p o p ulo t.%ef
                                         o n wr e th 4 n ll,OOO,r h ish
fia tn~ pseedudthe       SOON           wd   thl8 hator rendendtha
dbtrlo    ixyugibk.

       8. That part of Artiole XV (Hia Boheol Tuition) which
8frestea pqplls from an orphatnu'
                                lmw m8du 8u follow:

         "It la fkrthw providedthattulfl(on
                                         rid




        ft uaa our opinion that %rumSerred into a districta
meant tumsferrsd iKtm one biatriot into mother dinerlot;
therefore, 88 pupl.lafrom the 0      u in Wwo reslds in W800
and 8re resident roholastioiof        o I dependent school
Dietriot,mmh pup%ls mre not ntranaSerre%into" the Uiatrlot.
&moo, theprovlaioP8aeLtmpplloaMe.

        l?haoorrsoimesaof this conaluaionman borne out by
tha phrase *ae above set out.* Buch phrase imcesaarilyre-
Sewed t0 that p8rt of Artisle IV which ma&    *EL&i achoef
tuition &all be pa%& aooardlng to the prev%aiona of Rouse
Bill No. 288, OanamA Zaws, &egular Eeaalen, Forty-Fourth
Legla&ture,8s wqxdod, sad aubjeet to the liaitationaprol
vlded in this AaLa
                                                                                     1.64




        Rouse BZll NO. 158 authoriBe8 the tr~for   of a
high school student from his home distriot to another die-
trict when hlr grade is not f&z&t in Us &nne bistrlct.
see opinion No. 0-4753 for a full disou68ionof this pint.

          The 1943 Aot ohangss the provlrlon relating to the
pupils   rrom   an orphans     hame.     It   is'~rOYided   hi    the   1943   Aot
aa followsr




        E-cran
             assunri~ that Ws   ohsnge.dooeway rith the seo-
and objsotionUsted above, we still have the f%.rstobjsction
confronts us, for the X948 Aot. in Attlole .I ($ll&ibilltj
for Aid),still a?ntains the W-h500 aoholaaticpojmlstlonll.mLt-
ation.

        An 6xtonded disouseion of tha first objeotion w%ll not
be neoessary here, for th8 aam 8as fully discussed in *inion
l3h O-4763, a uopy of vildohi6 herswith              enolo84U.

        It is our opinion Gat the fact that the Waoo Indepsnd-
ent School Xetrlct ihasFn exoer46of SO0 soiaoluetlo population
renders it lnel¶.glbleto reosiva rural nid benefits under the
1943 Act.       It aill,   thert?fare,   be   unnecessary   for    ua   to de-
termine whether there are other provisions L-Itim Airtsrhich
render the Waco dietrint lnellglble to,receivoaid (See Artiole
I, Section 3, LAstrace betveen &ahools).

       You are, the&fore, advisea that We WBoo Independent
Schm1 Mstriat is not entitled to sigh school tuftian aid for
pupils Sraa an orphans* horn in the distriat who attend
tim tiatriot aohools*




                                                                APPROVED
                                                                OPINION
                                                               WUYll7LL


                                                               T&%3
                                                          c,